DETAILED ACTION
Applicant’s 09/12/2022 response to the previous 06/10/2022 Office action has been considered and entered.

This is the Second Final Office Action on the Merits during examination and is directed towards claims 19-29, 32-36 and 38 as amended and/or filed on 09/12/2022.

Claims 30, 31 and 37 were cancelled in the 09/12/2022 submission.

This application is subject to two Double Patent rejections as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 18 May 2018 (20180518).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 17/115,565 filed on 12/08/2020 which is a DIVISION of U.S. application no. 15/983,718 filed on 05/18/2018, now U.S. Patent 10,892,703 (“Parent Application”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017] (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendments/Arguments
Applicant’s 09/12/2022 cancellation of claim 37 and arguments in support thereof with respect to the objection set forth in section 11 of said previous  06/10/2022 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  

Applicant’s 09/12/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejections of the claims as set forth in sections 16 and 17 of said previous 06/10/2022 Office action have been fully considered and are not persuasive.  

Applicant argues on pages 6-7 inter alia:
“Jeanty, however, does not teach or reasonably suggest tracking the sun based on readings of multiple of currents from multiple PV strings, measuring multiple currents from multiple PV strings of a single solar tracker, and detecting shading of a portion of the PV strings of the single solar tracker based on a drop in the measured currents. Thus, Jeanty does not teach or reasonably suggest "determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading of any portion of the plurality of PV strings of the solar tracker," as recited in amended independent claim 19. Jeanty merely discloses "determining . .. inter-row shading."

Response:
Applicants arguments are untenable because Jeanty does not merely disclose “inter-row shading”.  In contradistinction, Jeanty clearly teaches using the plurality of currents from the plurality of PV strings when calibrating the solar tracking system by determining ANY kind of shading that would be “expected shading” as explained in for example, only para:
“[0034] Communication between the PV modules, station hub, and any interim station controller may use PLC techniques as well as wireless techniques and preferably may include bandwidth for future data use. This communication may provide support for automated commissioning of the PV tracker modules as well as other sub-systems of the solar tracker system. The calibration performed in embodiments may include locating individual components relative to the sun, relative to a shared reference of Cartesian coordinates, and relative to a target orientation, e.g., southwest, etc. The Cartesian coordinates may determine and chronical yaw, pitch, and roll for each PV panel as well as strings of PV panels. These determinations and recordings may occur at start-up and at various times during the operational lifecycle of the PV panels. The calibration may also continue for longer periods of time to detect operational efficiency of a PV panel or panels and for calculating system offsets, such as expected shading and the like. This calibration may include reading current for a day or more.”

Per the following case law:

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As such, it is considered that one skilled in the art would reasonably infer and logically draw from the teachings of Jeanty that “expected shading” would include any inter row shading as well as any additional persistent shading that would be “expected”.  As is known to those skilled in the art, this “expected shading” would come from, inter alia the topography of the landscape such as mountains, hills or trees as well as including any physical structures in the environment of the installation location that would cast an “expected shadow” on a portion of any of the plurality of solar strings during a normal daily cycle as shown in Jeanty modified Fig. 1 below wherein the Examiner has inserted triangular “trees” that would only cast expected shadows in the morning on portions of the PV strings and an upright rectangular “building” that would also only cast expected shadows in the evening on only portions of certain PV strings and completely on others.

    PNG
    media_image1.png
    446
    618
    media_image1.png
    Greyscale

Jeanty teaches the commissioning process is performed for each PV string in for example, para:
“[0046] The tracker module 130 may also include a brake 240 having a brake solenoid to limit movement of the panel actuator and/or the transmission mechanism. The panel actuator 220 may be operatively coupled to the tracker controller 250 in that the tracker controller 250 may provide electrical power and/or electrical signals to drive the panel actuator 220. Accordingly, the tracker controller 250 may serve as an electrical or control interface between the tracker module 130 and the other components of the solar tracker system 100. The tracker controller 250 may also be used in commissioning. This commissioning may include row level activation and component changes. Calibration and recalibration may also be performed as commissioning activities by the controller 250. Safety techniques, such as hard stopping for gross recalibrations of 3.5°± may be performed by the controller. Commissioning may include determining pitch, roll, and yaw for each PV panel or PV string or PV array relative to Cartesian coordinates. Fine calibration of the PV panel orientation may be formed by the controller 250, as well as by other components of the solar tracker system 100. The tracker controller 250 may be readily replaceable through quick connects and other techniques to allow for service or replacement. The tracker controller 250 may be configured for actuator control to supply power for constant or varied travel rates and to cease power supply when an actuator hits a hard stop or a movement operation has been completed. The tracker controller 250 may also perform homing services on initial power-up and may be used for local sun sensing calibration of the PV string on start up or for recalibration activities. Default safety modes may also be performed by the tracker controller 250. For example, loss of communications and fault sensing may trigger the controller 250 to places the PV string in stow mode.

Jeanty also teaches “These determinations and recordings may occur at start-up and at various times during the operational lifecycle of the PV panels.” Which is understood to teach the system is constantly recalibrating itself at “various times”.  It is important to detect “expected shading” as the system ages through its operational lifecycle to take into account inter alia any newly erected buildings and the growing of tree foliage over the years of said lifecycle.  As shown in Fig. 1 above, the little tree on the left casts a smaller expected shadow than the taller tree on the right throughout the day. However these are temporal detections of “expected shadows” as they will change with the location of the sun in relation to the solar array as the trees grow because the expected shading will change with the seasons or if they are removed may no longer be present.
For at least the reasons above, Applicant’s arguments are unpersuasive because  Jeanty teaches not only "determining . .. inter-row shading" but “expected shading” as well.
Applicant appears to argue that Jeanty does not teach measuring currents from multiple PV strings of a single solar tracker however these arguments are untenable because Jeanty clearly teaches that there may be a single solar tracker controller such as controller 920 in Fig. 9 via hub 150 in Fig. 1, performing the measurements of multiple PV strings 125/910 in for example, paras:
[0041] “Power may also be sent by the station hub 150 to monitor the status of each of the PV strings 120 and their modules 230.”, 

[0067] “The controller 920 may rely on the station hub 150 for time, location, stow condition, and communication gateway functionality and data.”,

”The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920”, and

“The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading”.

When considered in light of the explanation above, Applicant’s arguments are not persuasive because Jeanty does appear to teach a single solar tracker, i.e. controller 920 detecting “expected shading” of any portion of multiple PV strings based on a drop in measured currents because it is known to those skilled in the art that the “drop in measured current” connotes the decrease in output power that a solar panel and a solar string experiences when the power of the sunlight is diminished by “expected shading” as taught by Sherman Col. 9, lines 55-56 and Col. 12, lines 5+ “or a sudden drop that does not (such as a cloud moving between the sun and array).”.  


Applicant argues on page 7 inter alia:
“Sherman does not appear to correct the deficiencies of Jeanty. Sherman merely discloses that "a decisional model may be used that analyzes power measured by the solar cell array and considers whether there has been a sudden drop in power that suggests a re-alignment is needed (such as a result of a wind storm or ground shift) or a sudden drop that does not (such as a cloud moving between the sun and array)." ( 58.) Thus, Sherman does not teach or reasonably suggest "determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading of any portion of the plurality of PV strings of the solar tracker," as recited in amended independent claim 19.

Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants arguments are untenable because the rejection is based on the teachings of the combination of Jeanty and Sherman.  As explained above, Jeanty teaches detecting “expected shading” and Sherman expressly discloses “detecting shading” by a sudden drop in “current” of any portion of the PV strings i.e. arrays A-C shown in Fig. 4 and explained in for example Col. 12, lines 5+ “(For simplicity, we may also use the term "power" herein although either the parameter of current or power may actually be measured).” Sherman teaches measuring a plurality of currents from a multiplicity of PV strings in Fig. 4 wherein it is understood that arrays A-C connote PV strings as explained in for example, Col. 6 lines 21+.  
“(29) Linkages 150 are connected to the mounts 160 to rotate the solar cell modules 115 about the second axes B. The linkages 150 are attached together in a string aligned substantially parallel to the torque tube 120. The linkages 150 are also connected to each of the mounts 160.”

And Col. 11 lines 45+

57) The output parameter can be the normal output parameter measured for the solar cell module 115, for example, the output current or the output power. Typically, during illumination the arrays constantly produce current, and therefore it is straightforward to provide electrical taps at the module level, the cluster level, or the array level, to capture and measure the produced current associated with any one module, cluster or array, and transmit such parameters to a system monitor for real time performance monitoring and analysis, or to data storage, so that the data can be accessed at a future time for analysis. The frequency with which the data is analyzed for alignment can vary, and can be at automatic intervals or up from automatic or manual triggering events.

As explained in the previous Office action it would have been obvious to combine the teachings of Sherman to Jeanty for the express benefit of being able to determine whether recalibration is required based on determining the difference between expected shading and temporary shading due to a cloud moving between the sun and the array because the combination would provide for Jeanty to be able to determine whether a re-alignment is not needed based on cloud movement or is needed based on detecting a new permanent persisting shadow being cast upon any portion of any of the multiple PV strings in Jeanty Fig. 1 and Sherman Fig. 4.
Accordingly, Applicant’s arguments are not persuasive for at least the reasons above because the combination of Jeanty and Sherman teach all of the claimed limitations.

Applicant's 09/12/2022 arguments with regard to the Non-statutory double patenting rejects set forth in sections 19 and 20 of the previous 09/12/2022 Office action have been fully considered and the rejections have been sustained below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-29 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170187192 A1 to Jeanty; Cedric et al. (Jeanty) (Cited in the 06/24/2021 IDS) in view of US 8466399 B1 to Sherman; James.

Regarding claim 19 the explanation set forth in section 9 above is incorporated herein wherein it is understood that Jeanty teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image2.png
    575
    824
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    711
    609
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    810
    625
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    608
    849
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    632
    888
    media_image6.png
    Greyscale


and associated descriptive texts including for example, paragraphs: 
"[0035] FIG. 1 shows a schematic view of an installed solar tracker system as may be employed in embodiments. A solar tracker system 100 may include individually-actuated PV string rows 125 installed in a predetermined location and orientation relative to the sun. Each PV string row 125 may include one or more PV panel strings 120. For example, two or more PV panel strings 120 may be combined in a row and mechanically connected to a drive system of a corresponding PV string tracker module 130. Furthermore, each PV string may include several PV panels 110 electrically connected in series. Thus, a PV string tracker module 130 may individually move a corresponding PV string row 125 to orient the PV panels 110 of the PV strings 120 as needed for effective system operation. For example, the PV string tracker module 130 may point the PV panels 110 toward the sun to maximize PV electrical generation during daytime, or the tracker module 130 may move the PV panels 110 into a stowed position, e.g., for nighttime or weather stowage. Accordingly, the tracker module 130 may require electrical power at all times, including daytime and nighttime. 

[0066] FIG. 9 is a schematic of a tracker module controller as may be employed in embodiments. The controller 920 architecture can be seen in FIG. 9 along with connections to other components. The controller 920 is FIG. 9 is shown with logic power supply 921, main power supply interface 922, main power supply interface 923, Bluetooth modem 924, core 925, PLC modem 926, solenoid drivers 929, actuator driver 928, and current monitor 927. The logic power supply 921 may be used to generate or interface with DC logic voltages of 3.3V, 5V, and 12V as well as other logic voltage ranges. The main power supply interface 922 and 923 may be configured to accept mains power for powering the motor 930 or other actuator. These interfaces 922 and 923 may convert main power to lower operational voltages as well. These interfaces 922 and 923 may also monitor power from the AC station 950 to determine is back-fed power is being supplied. The controller 920 may determine that back-fed power is being supplied by the amount of voltage being measured. Voltages below 600V may be considered to be back-fed voltages while voltages of 600V or more may be categorized as forward-fed voltages. The controller 920 may also control solenoids 941 and 942, which may be used to activate or engage brake 941, planetary gear 942 or whatever other actuator configuration is being employed with the motor.

[0067] In embodiments, the controller 920 may be a semi-autonomous tracking controller, which can operate for hours without external commands. The controller 920 may rely on the station hub 150 for time, location, stow condition, and communication gateway functionality and data. The DC motor 930 may rely on the controller for actuation and control. The motor driver 928 may communicate with a magnetic encoder in the motor 930 that can be used for position feedback. This position feedback may serve to reduce or eliminate the necessity for an inclinometer as tilt angle or other position feedback may be provided by the position feedback. The motor driver 928 may also support hard stop homing, where a PV panel may be reset to a home position after reaching a hard stop on a path of travel. The PLC modem 926 may interject communications over power lines while the Wireless Modem 924 may be used to interject communications over wireless protocols, such as Bluetooth®. The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”
 		
a method of operating a solar tracker 100/900 including a plurality of solar modules 110/125/910, 
each of the plurality solar modules 110/125/910 being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation from the sun in Figure 1 above, 
wherein the solar modules 100 are configured in a plurality of photovoltaic (PV) strings 120 (Para [0035 above “Each PV string row 125 may include one or more PV panel strings 120. “), the method comprising: 
storing training data, in the tracker controller 250 i.e. “calibration and recalibration as commissioning”, “fine calibration” and “predictive data” including at least one of: 
a time of year (time of day), a geography (a geographic location), and sun position (The tracker controller 250 may also perform homing services on initial power-up and may be used for local sun sensing calibration of the PV string on start up or for recalibration activities.) in paras;
“[0046] The tracker module 130 may also include a brake 240 having a brake solenoid to limit movement of the panel actuator and/or the transmission mechanism. The panel actuator 220 may be operatively coupled to the tracker controller 250 in that the tracker controller 250 may provide electrical power and/or electrical signals to drive the panel actuator 220. Accordingly, the tracker controller 250 may serve as an electrical or control interface between the tracker module 130 and the other components of the solar tracker system 100. The tracker controller 250 may also be used in commissioning. This commissioning may include row level activation and component changes. Calibration and recalibration may also be performed as commissioning activities by the controller 250. Safety techniques, such as hard stopping for gross recalibrations of 3.5°± may be performed by the controller. Commissioning may include determining pitch, roll, and yaw for each PV panel or PV string or PV array relative to Cartesian coordinates. Fine calibration of the PV panel orientation may be formed by the controller 250, as well as by other components of the solar tracker system 100. The tracker controller 250 may be readily replaceable through quick connects and other techniques to allow for service or replacement. The tracker controller 250 may be configured for actuator control to supply power for constant or varied travel rates and to cease power supply when an actuator hits a hard stop or a movement operation has been completed. The tracker controller 250 may also perform homing services on initial power-up and may be used for local sun sensing calibration of the PV string on start up or for recalibration activities. Default safety modes may also be performed by the tracker controller 250. For example, loss of communications and fault sensing may trigger the controller 250 to places the PV string in stow mode. “ 

[0056]” … Similarly, the tracker controller may be configured to measure local power characteristics and to provide a back-feed power request to the station controller when the forward-fed power available to the tracker controller drops below a predetermined threshold. The data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level.”,

Wherein it is understood that “predictive data, such as a time of day or a geographic location” connotes inter alia a time of year, wherein it is understood that “a time of day” connotes both a/the time of year of a/the specific “day” of a/the year but also the time of that specific day which connotes where the sun position is expected to be based on the “time of the day” of the year of that geographical location, and “for local sun sensing calibration” connotes “sun position”,

receiving a plurality currents from the plurality of PV strings 120/125/910 of the solar tracker 100/900 in Fig. 1 and para [0056];
“As such, the sensor measurements may include measurements of an electrical power at the power junction, an electrical voltage at the power junction, or an electrical current at the power junction. Such measurements may be instantaneous indicators of the forward-fed power currently being generated by the PV string rows that is available to the tracker controllers.” 

tracking the sun position based on a prediction by a learning algorithm, i.e. “, the station controller may use the data inputs as factors in an algorithm…” in para:
“[0057] At operation 604, based on the data inputs, the station hub may determine whether to operate the station hub in the forward-feed mode or the back-feed mode. More particularly, one or more of the station hub components, such as the station controller or the inverter may perform the determination operation. For example, the station controller may use the data inputs as factors in an algorithm to determine whether or not to back-feed power from the power supply to the power cable. As described above, the station controller may determine to operate the station hub in the forward-feed mode when the data inputs indicate that sufficient forward-fed power exists at the power junction to operatively power the tracker module control system. By contrast, the station controller may determine to operate the station hub in the back-feed mode when the data inputs indicate that insufficient forward-fed power exists at the power junction to operatively power the tracker module control system."

trained by the training data wherein it is understood that as explained in Fig. 6 steps 602-604 and paras [0046], [0056]+ Jeanty teaches “The tracker controller 250 may also perform homing services on initial power-up and may be used for local sun sensing calibration of the PV string on start up or for recalibration activities “, accordingly on the PV string is calibrated on start up based on the learning algorithm as well as any time the string is “recalibrated” and is trying to determine when exactly the stations hub will no longer have enough power and have to back-feed power to operate the PV string rows based on the power the PV strings are “predicted to produce”, “ Such measurements may be instantaneous indicators of the forward-fed power currently being generated by the PV string rows that is available to the tracker controllers as explained in paras:
 [0056] “…The data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level”

[0057] At operation 604, based on the data inputs, the station hub may determine whether to operate the station hub in the forward-feed mode or the back-feed mode. More particularly, one or more of the station hub components, such as the station controller or the inverter may perform the determination operation. For example, the station controller may use the data inputs as factors in an algorithm to determine whether or not to back-feed power from the power supply to the power cable. As described above, the station controller may determine to operate the station hub in the forward-feed mode when the data inputs indicate that sufficient forward-fed power exists at the power junction to operatively power the tracker module control system. By contrast, the station controller may determine to operate the station hub in the back-feed mode when the data inputs indicate that insufficient forward-fed power exists at the power junction to operatively power the tracker module control system.

[0058] In addition to determining whether sufficient forward-fed power is available to the tracker module controllers, determining whether to operate the station hub in the back-feed mode may also include determining whether the tracker module control system requires the back-fed power. For example, there may be insufficient parasitic power available to the tracker module controller during nighttime, however, if there is no need to move the PV strings, back-feeding power to the tracker module controllers may be inefficient. Accordingly, the station controller may determine from the data inputs that a requirement exists to move the PV string, e.g., for nighttime or weather stowage.

[0059] At operation 606, in response to determining to operate the station hub in the back-feed mode, the station hub may back-feed the back-fed power to the tracker module controllers. For example, the station controller may control the power supply to output the back-fed power to the power junction through the electrical bus and the power cable. The tracker module controllers may therefore receive operational power from the power junction to move the PV string rows.

[0067] In embodiments, the controller 920 may be a semi-autonomous tracking controller, which can operate for hours without external commands. The controller 920 may rely on the station hub 150 for time, location, stow condition, and communication gateway functionality and data. The DC motor 930 may rely on the controller for actuation and control. The motor driver 928 may communicate with a magnetic encoder in the motor 930 that can be used for position feedback. This position feedback may serve to reduce or eliminate the necessity for an inclinometer as tilt angle or other position feedback may be provided by the position feedback. The motor driver 928 may also support hard stop homing, where a PV panel may be reset to a home position after reaching a hard stop on a path of travel. The PLC modem 926 may interject communications over power lines while the Wireless Modem 924 may be used to interject communications over wireless protocols, such as Bluetooth®. The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”

 and readings of the plurality of currents from the plurality of PV strings 120/125/910 in paras [0056] and [0067] above:
“String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading; and 

determining, based on the plurality of currents from the plurality of PV strings 120/125/910, if any portion of the plurality of PV strings 120/125/910 has a drop in current, wherein the plurality of currents allows for the detection of shading of any portion of the plurality of PV strings 120/125/910 of the solar tracker 100/900 in para [0067]:
“The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.” (Emphasis added entoto).  

While it is considered that Jeanty teaches the invention as explained above, applicant argues that:
Jeanty, however, does not disclose or reasonably suggest tracking the sun based on readings of multiple of currents from multiple PV strings, measuring multiple currents from multiple PV strings, and detecting shading of a portion of the PV strings based on a drop in the measured currents. Thus, Jeanty does not disclose or reasonably suggest "determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading,


As explained above, Jeanty Fig. 9 shows and teaches that Current monitor 927 is measuring PV string 910 and in Figures 1 and 2A multiple PV strings 125/120 are being “individually” measured and controlled by solar tracker system 100 as explained in paras [0035-36] “Thus, a PV string tracker module 130 may individually move a corresponding PV string row 125 to orient the PV panels 110 of the PV strings 120 as needed for effective system operation.”:
[0035] “[0035] FIG. 1 shows a schematic view of an installed solar tracker system as may be employed in embodiments. A solar tracker system 100 may include individually-actuated PV string rows 125 installed in a predetermined location and orientation relative to the sun. Each PV string row 125 may include one or more PV panel strings 120.  For example, two or more PV panel strings 120 may be combined in a row and mechanically connected to a drive system of a corresponding PV string tracker module 130. Furthermore, each PV string may include several PV panels 110 electrically connected in series. Thus, a PV string tracker module 130 may individually move a corresponding PV string row 125 to orient the PV panels 110 of the PV strings 120 as needed for effective system operation. For example, the PV string tracker module 130 may point the PV panels 110 toward the sun to maximize PV electrical generation during daytime, or the tracker module 130 may move the PV panels 110 into a stowed position, e.g., for nighttime or weather stowage. 
And

[0037] FIG. 2A shows a schematic view of a solar array with solar tracker system 200 as may be employed in embodiments. Like in FIG. 2B, this tracker system 200 has string level actuation topology as well as system level topology. 

[0043] The module controller 250 may act independently to calculate set points, motor positions, and activation and deactivation in support of tracking activities of the PV string 120. This module activity may be powered by parasitic power during the day and by back-fed power during dark periods.

And 

[0067] In embodiments, the controller 920 may be a semi-autonomous tracking controller, which can operate for hours without external commands. The controller 920 may rely on the station hub 150 for time, location, stow condition, and communication gateway functionality and data. The DC motor 930 may rely on the controller for actuation and control. The motor driver 928 may communicate with a magnetic encoder in the motor 930 that can be used for position feedback. This position feedback may serve to reduce or eliminate the necessity for an inclinometer as tilt angle or other position feedback may be provided by the position feedback. The motor driver 928 may also support hard stop homing, where a PV panel may be reset to a home position after reaching a hard stop on a path of travel. The PLC modem 926 may interject communications over power lines while the Wireless Modem 924 may be used to interject communications over wireless protocols, such as Bluetooth®. The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading. “

Accordingly, it is Applicant’s opinion that Jeanty does appear to expressly teach “determining, (by the current monitor 927) based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading” 

As explained immediately above, it is considered that Jeanty teaches the claimed limitations as explained above, Sherman is also relied upon to expressly teach that it was known in the solar tracking art to determine based on the plurality of currents (401-403) from the plurality of PV strings such as Array A-C in Fig. 4, of a solar tracker 100 in Fig. 1 and 407 in Fig. 4 and if any portion of the plurality of PV strings  has a drop in current, wherein the plurality of currents allows for the detection of shading of any portion of the PV strings of the solar tracker by measuring the current using a current sensor 401, 402, 403, etc., from individual arrays A-C as shown by the shaded portions of arrays A-C in the figures below:

    PNG
    media_image7.png
    492
    787
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    669
    471
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    390
    416
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    319
    470
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    254
    496
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    483
    441
    media_image12.png
    Greyscale

And associated descriptive texts wherein it is understood that determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of PV strings has a drop in current, wherein the plurality of currents allows for the detection of shading of any portion of the plurality of PV strings of the solar tracker from for example, a cloud (“such as a cloud moving between the sun and array” in Col. 12, Lines 5+:) in for example:
Col. 9, lines 24+ “(42) As we have noted above, from time to time, the position and tracking path of the array may deviate occur from the actual path of the sun in the sky, and the array may be said to be "misaligned". These deviations may most typically be due to bending of one or more of the mechanical components of the array (vertical supports, torque tube, frame assemblies, modules, etc.), movement of the ground support or foundation, or warping or misalignment of the optical components, all occurring over the course of time due to normal usage, stress from weather or windstorms, or other environmental factors. FIG. 6 is a flow diagram of a process for monitoring an output parameter of the solar cell array for determining a set of positions constituting a revised tracking path, as discussed in greater detail in the various related applications noted above. In one embodiment, the method includes the sequence of steps 601 through 605. First, as shown in block 601, a software algorithm is used to predict a position of the sun at a sequence of times after sunrise based, at least in part, on latitude, longitude and elevation. As shown in block 602, a computer kinematic model is used to determine respective actuations for the motor drives corresponding to the solar cell array being substantially aligned with and tracking the position of the sun during the course of the day. As shown in block 603, input from the software algorithm and the kinematic model are used to activate the respective motors to position the array over a time period so that the array follows a predetermined path to track the sun (as predicted by the model) during the course of the day. As shown in block 604, the output of the array is periodically sampled at sun position p and moving the array according a predetermined test movement algorithm to seek out a new position p.sub.i' (where i=1 through n) at the test time t.sub.i (where i=1 through n) that results in a higher current (or power) output. If, as suggested in FIG. 7, the position of the array (designated by the track labeled "actual") is not accurately tracking where the sun actually is in the sky, a new position p.sub.i' (where i=1 through n) of the array is found with higher power output. (The new position corresponding to a more accurate alignment with the sun). The tracking data in the database could then be reset so that the position of the array at the test time is change from position p to the new sun position p.sub.i' (where i=1 through n).”

and Col. 11, Lines 20+:
“(54) To stay properly aligned with the sun during solar tracking during the course of operation over an extended period of time (e.g. many days or months, if not longer), in one embodiment the terrestrial solar tracking system may perform an alignment testing routine periodically (e.g. monthly) to assess the alignment of the array and correct any misalignment relative to the sun. The alignment testing routine may be also initiated manually by a user operation, by a command signal from a remote location through the communication link 412, or automatically by the controller 190 based on a triggering event, which may be a sensed event or a predetermined time. As discussed hereafter, the alignment testing routine moves the solar cell modules off a current position in the roll and/or pitch directions while measuring (e.g., "scoring") the performance (i.e., the output current or power) of a cluster of four solar cell modules 115, and analyzes the measured performance data (against historical data, or data from other arrays taken at the same time and in the same location). 

(55) In this embodiment, the alignment testing routine separately increments the roll position and the pitch position for a solar cell array and monitors the output current and/or power of the solar cell array. (For simplicity, we may also use the term "power" herein although either the parameter of current or power may actually be measured).

(56) In one embodiment, monitored data from one solar cell array is used to adjust the tracking for that array. This allows one or a smaller number of solar cell modules 115 to be individually mechanically adjusted, if need be, through the delta ranges on pitch, with respect to the position of other solar cell modules in the array. This could also be useful in that at a given time certain solar cell modules 115 may be in direct view of the sun and thus more useful in monitoring performance than solar cell modules under cover of cloud and blocked from direct sunlight.

(57) The output parameter can be the normal output parameter measured for the solar cell module 115, for example, the output current or the output power. Typically, during illumination the arrays constantly produce current, and therefore it is straightforward to provide electrical taps at the module level, the cluster level, or the array level, to capture and measure the produced current associated with any one module, cluster or array, and transmit such parameters to a system monitor for real time performance monitoring and analysis, or to data storage, so that the data can be accessed at a future time for analysis. The frequency with which the data is analyzed for alignment can vary, and can be at automatic intervals or up from automatic or manual triggering events. The techniques may be executed automatically each day, each week, each month, or seasonally. Of course, these are by way of example, as the techniques may be executed more frequently as well, for example.

 (58) The system may consider numerous factors for measuring output parameter data. In fact, such factors can be used to determine when to initiate the alignment testing routine altogether, i.e., whether the output parameter data should be analyzed in the first instance. Other factors may be used to determine whether to execute alignment adjustment of the solar cell array based on the measured output parameters. For example, a decisional model may be used that analyzes power measured by the solar cell array and considers whether there has been a sudden drop in power that suggests a re-alignment is needed (such as a result of a wind storm or ground shift) or a sudden drop that does not (such as a cloud moving between the sun and array). Other factors may include the average power measured over the day while solar tracking, historical data from previous, similar tracking periods (e.g., the day before, a similar day the year before, etc.). In any event, the decisional model may consider all such relevant factors in determining whether to actually analyze the measured parameter and determine whether a measured value suggests that alignment is needed or not.

(59) The algorithms are example applications of the monitored data measured by the system. These algorithms can be initiated manually by operator initiation or automatically, such as at predetermined intervals or at specifically determined events such as at start up. Other triggering events include a sudden decrease in a measured output parameter, which may indicate that the solar tracking routine is not aligned, or more slowly varying errors such as currently measured output parameters that are smaller in value than previous measurements from the same measurement period.” 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining if a re-alignment of a solar array is needed or not based on “determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of PV strings has a drop in current, wherein the plurality of currents allows for the detection of shading of any portion of the plurality of PV strings of the solar tracker” by a cloud (such as a cloud moving between the sun and array) as taught by at least Sherman above Col. 12, lines 12+:
 “ For example, a decisional model may be used that analyzes power measured by the solar cell array and considers whether there has been a sudden drop in power that suggests a re-alignment is needed (such as a result of a wind storm or ground shift) or a sudden drop that does not (such as a cloud moving between the sun and array). “

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the current monitor 927 of Jeanty would include the ability to detect and determine the difference between a cloud moving between the sun and array as taught by Sherman as known in the art in addition to “detecting inter-row shading” as taught by Jeanty as known in the art.  The combination would provide for Jeanty to be able to determine whether a re-alignment is needed based on cloud movement or a permanent shadow being cast upon the array by determining is a drop in current is based on an “expected shading” or a temporary cloud movement.  Such a combination would minimize the number of calibrations required by the system by eliminating false recalibration shadow detections. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Sherman to and modify the prior art of Jeanty as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 20, 28 and 33 and the limitation comprising executing the learning algorithm to determine the shading for a particular hour on a particular day based on the stored time of year and the stored sun positions see the teachings of Jeanty para [0056] above with regard to the predictive data including “time of day” to predict whether the power may soon drop below a threshold level based on the particular hour of the “time of day” and whether the PV strings should be stowed for nighttime which connotes “shading for a particular hour on a particular day based on the stored time of year and the stored sun positions “ in para:
“[0058] In addition to determining whether sufficient forward-fed power is available to the tracker module controllers, determining whether to operate the station hub in the back-feed mode may also include determining whether the tracker module control system requires the back-fed power. For example, there may be insufficient parasitic power available to the tracker module controller during nighttime, however, if there is no need to move the PV strings, back-feeding power to the tracker module controllers may be inefficient. Accordingly, the station controller may determine from the data inputs that a requirement exists to move the PV string, e.g., for nighttime or weather stowage.”

and the teachings of Sherman above with regard to inter alia Figures 5 and 6 items 201, 202, 203, 204 etc. wherein it is understood that Sherman teaches inter alia determining “shading” at all times including for a particular hour on a particular day based on the stored time of year and the stored sun positions in order to continually update the PV strings position.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of executing the learning algorithm to determine the shading for a particular hour on a particular day based on the stored time of year and the stored sun positions as taught by at least Sherman above and claim 1:
 “ 1. An automated method of causing a photovoltaic solar cell array of a terrestrial solar cell system to track the sun, the system comprising two motor drives each of which is operable to adjust a position of the array along a different respective axis with respect to the sun, the method comprising: (a) using a sun position predictor to predict a position of the sun in the sky at a time after sunrise based, at least in part, on the latitude, longitude and elevation of the array; (b) using a computer kinematic model to determine respective actuations for the motor drives corresponding to the solar cell array being substantially aligned with the sun during the course of the day, the kinematic model including encoding parameters; (c) using the sun position predictor and the kinematic model to position the array so that the array is aligned to follow a predetermined track corresponding to the predicted position of the sun during the course of the day; (d) periodically sampling the output of the array during the course of the day at sun position p.sub.i (where i=1 through n), and resetting the position of the array to a new sun position p.sub.i' (where i=1 through n) that results in an increase in the output of the array at that position; (e) storing the sequence of new sun positions p.sub.i' (where i=1 through n) corresponding to the track of the array during the course of a day in a memory; (f) adjusting the parameters of the kinematic model to form a list of test kinematic models over the range of sun positions; (g) evaluating each of the test kinematic models against a predetermined evaluation criteria as they simulate a progression through the range of sun positions during the course of the day; (h) selecting one of the test kinematic models that best meets the evaluation criteria; and (i) modifying the operational kinematic model of the array to conform to the parameters of the selected test kinematic model, so that subsequently the motion of the array at predetermined times during the course of the day tracks the set of reset positions with maximum output. “

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the learning algorithm of Jeanty would include the ability to track the sun based on a prediction by a learning algorithm trained by the training data as taught by Sherman as known in the art.  The combination would provide for Jeanty to be able to determine whether a re-alignment is needed based on time of year, geography, and sun position and execute the learning algorithm to determine the shading for a particular hour on a particular day based on the stored time of year and the stored sun positions.

Therefore, the results would have been predictable to one of ordinary skill in the art.
 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Sherman to and modify the prior art of Jeanty as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claims 21, 25 and 34 and the limitation wherein the shading includes south-north shading see Jeanty para [0034] above “relative to a target orientation, e.g., southwest, etc. “ and Jeanty figure 1 wherein it is apparent that the shading includes south-north shading based on the direction of the sun in relation to the PV cells 125.  
	Further, see the teachings of Sherman in the rejection of corresponding parts of claim 19 and obviousness to combine above incorporated herein wherein it is understood that Sherman will detect shading from any direction including south-north.

Regarding claims 22, 26 and 35 and the limitation wherein the shading includes east-west shading see Jeanty para [0034] above “relative to a target orientation, e.g., southwest, etc. “ and Jeanty figure 1 wherein it is apparent that the shading includes east-west shading based on the direction of the sun in relation to the PV cells 125. 
Further, see the teachings of Sherman in the rejection of corresponding parts of claim 19 and obviousness to combine above incorporated herein wherein it is understood that Sherman will detect shading from any direction including east-west shading.
 
Regarding claims 23, 27 and 36 and the limitation the method of claim 1, further comprising determining a priority between a maximum output power see Jeanty para [0035] “… For example, the PV string tracker module 130 may point the PV panels 110 toward the sun to maximize PV electrical generation during daytime.” and the determining if any portion is shaded see Jeanty para [0034]:
“The calibration may also continue for longer periods of time to detect operational efficiency of a PV panel or panels and for calculating system offsets, such as expected shading and the like. This calibration may include reading current for a day or more.”

And [0067] “The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”.  

Regarding claim 24 see the rejection of corresponding parts of claim 19 above incorporated herein wherein it is understood that the combination of Jeanty and Sherman teach a solar tracker system comprising in Jeanty Figures 1 and 9: 
a tracker apparatus 100 including a plurality of solar modules 110/125/910, 
each of the plurality of solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation from the sun; and 2Application No.Docket No.: 00014-00097US02 
a tracker controller 130/152/900/820 including: 
a processor 925;
a memory 1120 with instructions stored thereon and storing at least one of: 
a time of year, a geography, and a plurality of sun positions see Jeanty para [0056] “he data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level.”; 
a power supply 922 configured to provide power to the tracker controller; 
a plurality of power inputs 140, 922, 923, etc. configured to receive a plurality of currents from the plurality of solar modules; 
a current sensing unit 927 configured to individually monitor the plurality of currents;
 a Direct Current-Direct Current (DC-DC) power converter in figure 2B, e.g. inverter 151, configured to receive the plurality of power inputs powered from the plurality of solar modules to supply power; and 
a motor controller 928; 
wherein the tracker controller is configured to track based on readings of the plurality of currents from the plurality of solar modules and is configured to determine, based on the plurality of currents from the solar modules if any portion of the plurality of solar modules of the tracker apparatus are shaded as explained in Jeanty para [0067]:
“[0067] In embodiments, the controller 920 may be a semi-autonomous tracking controller, which can operate for hours without external commands. The controller 920 may rely on the station hub 150 for time, location, stow condition, and communication gateway functionality and data. The DC motor 930 may rely on the controller for actuation and control. The motor driver 928 may communicate with a magnetic encoder in the motor 930 that can be used for position feedback. This position feedback may serve to reduce or eliminate the necessity for an inclinometer as tilt angle or other position feedback may be provided by the position feedback. The motor driver 928 may also support hard stop homing, where a PV panel may be reset to a home position after reaching a hard stop on a path of travel. The PLC modem 926 may interject communications over power lines while the Wireless Modem 924 may be used to interject communications over wireless protocols, such as Bluetooth®. The current monitor 927 may enable detection of sun position and inter-row shading based on voltages detected and expected voltages. String current may be measured using a remote sense device and sent to controller 920 while string voltage may be available at the main power supply. The current sense may be performed by an in-line device on one or more of the strings and sent back to the current monitor 927. These measurements may be used to determine PV power, which can be used for determining sun position and inter-row shading.”. (Emphasis added).  

And the rejection of corresponding parts of section 9 and claim 19 above incorporated herein with regard to the teachings of Sherman. Further, it is noted that Sherman contains and teaches many of the claimed limitations as well as explained above.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining if a re-alignment of a solar array is needed or not based on “determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading” by a cloud (such as a cloud moving between the sun and array) as taught by at least Sherman above Col. 12, lines 12+:
 “ For example, a decisional model may be used that analyzes power measured by the solar cell array and considers whether there has been a sudden drop in power that suggests a re-alignment is needed (such as a result of a wind storm or ground shift) or a sudden drop that does not (such as a cloud moving between the sun and array). “

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the current monitor 927 of Jeanty would include the ability to detect and determine the difference between a cloud moving between the sun and array as taught by Sherman as known in the art in addition to “detecting inter-row shading” as taught by Jeanty as known in the art.  The combination would provide for Jeanty to be able to determine whether a re-alignment is needed based on cloud movement or a permanent shadow being cast upon the array. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Sherman to and modify the prior art of Jeanty as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”




Regarding claim 29 see the rejection of corresponding parts of claim 19 above incorporated herein which Jeanty teaches a solar tracker system 100 comprising: 
a tracker apparatus 130 including a plurality of solar modules 125, each of the solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; and
a tracker controller including: 3Application No.Docket No.: 00014-00097US02 
a processor; a memory with instructions stored thereon in Figure 9; 
a power supply configured to provide power to the tracker controller in Figure 9; 
a plurality of power inputs 140 configured to receive a plurality of currents from the plurality of solar module in Jeanty Figure 9s; 
a current sensing unit 927 configured to monitor the plurality of currents in Figure 9; 
a Direct Current-Direct Current (DC-DC) power converter 922/923 configured to receive the plurality of power inputs powered from the plurality of solar modules to supply power; and 
a motor controller 920/928, 
wherein the tracker controller is configured to read the plurality of currents from the plurality solar modules as explained above; 
determine, based on the read plurality of currents, if any portion of the plurality of solar modules of the tracker apparatus are shaded as taught by both Jeanty and Sherman ad explained above; and 
track the sun position based on a prediction by a learning algorithm trained by training data and determining if any portion of the plurality of solar modules are shaded as taught by both Jeanty and Sherman ad explained above in the rejection of corresponding parts of section 9 and claim 19 above incorporated herein.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of determining if a re-alignment of a solar array is needed or not based on determining the difference between expected shading or a cloud (such as a cloud moving between the sun and array) as taught by at least Sherman above Col. 12, lines 12+:
 “ For example, a decisional model may be used that analyzes power measured by the solar cell array and considers whether there has been a sudden drop in power that suggests a re-alignment is needed (such as a result of a wind storm or ground shift) or a sudden drop that does not (such as a cloud moving between the sun and array). “

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the current monitor 927 of Jeanty would include the ability to detect and determine the difference between a cloud moving between the sun and array as taught by Sherman as known in the art in addition to “detecting inter-row shading” as taught by Jeanty as known in the art.  The combination would provide for Jeanty to be able to determine whether a re-alignment is needed based on cloud movement or a permanent shadow being cast upon the array due to tree growth or new buildings being erected in the vicinity of the solar array. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Sherman to and modify the prior art of Jeanty as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 32 and the limitation the system of claim 29, wherein at least one of a time of year, a geography, and a plurality of sun positions are stored in the memory see Jeanty para: “[0056]” … Similarly, the tracker controller may be configured to measure local power characteristics and to provide a back-feed power request to the station controller when the forward-fed power available to the tracker controller drops below a predetermined threshold. The data inputs may also include predictive data, such as a time of day or a geographic location of the photovoltaic string that may be used to predict whether the forward-fed power at the power junction may soon drop below a threshold level.”.  

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170187192 A1 to Jeanty; Cedric et al. (Jeanty) (Cited in the 06/24/2021 IDS) in view of US 8466399 B1 to Sherman; James as applied to the claims above and further in view of US 20180275314 A1 to PAVLOVSKI; Alexander et al. (Pavlovski) and further in view of US 9014905 B1 to Kretzschmar; Henrik et al. (Kretzschmar).

Regarding claim 38 and the limitation the method of claim 19, wherein the learning algorithm includes at least one of a neural network algorithm, a Naive Bayes algorithm, a nearest neighbor algorithm, a least-squares algorithm, a means algorithm, or a support vector regression algorithm it is considered that the prior art of Jeanty and Sherman both teach learning algorithms updating the position of each PV string.  
Further, Sherman expressly teaches that the kinematic model shown in Fig. 9:
“in block 903, a software routine assesses each of the test kinematic models M.sub.i (where i=1, . . . n) against a predetermined evaluation criteria (such as a "best fit" curve, or minimum of the errors as summed over each of the sun position points)” which connotes at least “a nearest neighbor algorithm” (a "best fit" curve) and, “a means algorithm” (minimum of the errors as summed over each of the sun position points).
	
It would be obvious to combine the teachings of Sherman in Jeanty for at least the reasons set forth in the rejection of corresponding parts of claim 19 above with regard to the “learning algorithm” incorporated herein.

The combination of Jeanty and Sherman above does not appear to expressly disclose wherein the learning algorithm includes at least one of a neural network algorithm, a Naive Bayes algorithm,  a least-squares algorithm, a means algorithm, or a support vector regression algorithm.

Pavlovski teaches at least “one equivalent technique” of a learning algorithm for a solar tracking array to “forecast” the solar power output of a PV string in for example, Fig. 5:

    PNG
    media_image13.png
    660
    528
    media_image13.png
    Greyscale

	And associated descriptive texts learning algorithm includes at least one of a neural network algorithm (The AI subsystem 500 implements autoregressive integrated moving average (“ARIMA”), regression and other statistical methods and AI methods including artificial neural networks (“ANN”),), a least-squares algorithm (applying statistical measures such as mean absolute error (“MAE”), mean absolute percent error (“MAPE”), or others), a means algorithm (applying statistical measures such as mean absolute error (“MAE”), mean absolute percent error (“MAPE”),), or a support vector regression algorithm (”, support vector machines (“SVM”) in for example paras:
“[0039] FIG. 5 is a block diagram illustrating a hybrid physical and AI system 500 for solar power forecasting in accordance with an embodiment of the application. According to one embodiment of the present application, there is provided a PV generation forecasting system 100 that implements a novel hybrid approach to orchestrating physical and artificial intelligence (“AI”) systems or subsystems 500. The physical subsystem implements WRF and other numerical weather prediction models, satellite imagery processing models, cloud tracking models and solar power plant models and may include other physical model components. The AI subsystem 500 implements autoregressive integrated moving average (“ARIMA”), regression and other statistical methods and AI methods including artificial neural networks (“ANN”), support vector machines (“SVM”) and others. FIG. 5 illustrates the hybrid architecture of the present application. Project specific method selection is done during model validation to improve forecasting accuracy. Outputs from the physical subsystem serve as AI subsystem inputs. Other AI subsystem inputs may include measured generation, measured and forecast weather, and other operational parameters. During the training process historical inputs and PV power generation outputs are used to train the model. A trained model is used at runtime to produce a generation forecast based on the inputs from physical subsystems as well as other parameters. Specifically, in runtime at any time T.sub.0, the method of the present application uses observed data at T.sub.0 and forecasts from physical models at T.sub.0 for forecast horizon T.sub.1 to produce the final forecast for T.sub.1. 

[0080] h) train AI model with the training subset; 
[0081] i) use trained model to produce forecasts from the testing subset;
 [0082] j) validate model performance by comparing forecasts with the testing subset outputs and applying statistical measures such as mean absolute error (“MAE”), mean absolute percent error (“MAPE”), or others; 
[0083] k) adjust model inputs, data pre-processing, model configuration, and/or training algorithms and repeat the training steps until a satisfactory performing model is built; and,
 [0084] l) save the model.”

Kretzschmar ALSO teaches at least “one equivalent technique” of a learning algorithm, i.e. a “machine learning” algorithm that includes at least one of a neural network algorithm, a Naive Bayes algorithm,  a least-squares algorithm, a means algorithm, or a support vector regression algorithm in for example, Col. Lines:
“(92) Classification may involve identifying to which of a set of classes (e.g., left or right hand signal) a new observation may belong, on the basis of a set of training data with known classes, such as the classes noted above. Classification of the one or more subsets of data points associated with the autonomous vehicle may be performed using one or more machine learning algorithms and statistical classification algorithms. Example algorithms may include linear classifiers (e.g., Fisher's linear discriminant, logistic regression, naive Bayes, and perceptron), support vector machines (e.g., least squares support vector machines), clustering algorithms (e.g., k-means clustering), quadratic classifiers, multi-class classifiers, kernel estimation (e.g., k-nearest neighbor), boosting, decision trees (e.g., random forests), neural networks, Gene Expression Programming, Bayesian networks, hidden Markov models, binary classifiers, and learning vector quantization. Other example classification algorithms are also possible.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, “to substitute one equivalent technique for another need not be present to render such substitution” and it is considered that the “Machine learning” algorithms taught above are equivalent techniques.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the analogous Pavlovski is in the field of applicant's endeavor AND reasonably pertinent to the particular problem while Kretzschmar reasonably pertinent to the particular problem of a machine learning algorithm.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using equivalent techniques of machine learning algorithms as taught by at least the algorithms of Jeanty, Sherman, Pavlovski and Kretzschmar above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, learning algorithm of Jeanty would include the ability to use the equivalent techniques taught by Sherman, Pavlovski and Kretzschmar as known in the art.  The combination would provide for Jeanty to be able to use the best “learning algorithm” to recalibrate the PV strings position as taught by the kinematic models of Sherman block 903.. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
 
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Pavlovski and Kretzschmar to and modify the prior art combination of Jeanty and Sherman as explained above as merely being equivalent techniques and performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-29 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10892703. 
The table below shows how the claim limitations are considered unpatentable between the instant Application and U.S. Patent No. 10892703.  
Claims of the instant Application
Claims of U.S. Patent No. 10892703 
19. A method of operating a solar tracker including a plurality of solar modules, each of the plurality of solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun, 

wherein the plurality of solar modules are configured in a plurality of PV strings, the method comprising: 


storing at least one of: a time of year, a geography, and sun position; 

receiving a plurality of currents from the plurality of PV strings; 













tracking the sun position based on a prediction by a learning algorithm and by 


reading the plurality of currents from the plurality of PV strings; and 

determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading.
1. A solar tracker system comprising: a tracker apparatus including a plurality of solar modules, each of the solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; 

wherein the solar modules include a plurality of PV strings; and a tracker controller including: a processor; a memory with instructions stored thereon and 
storing at least one of: a time of year, a geography, and a plurality of sun positions; 
a power supply configured to provide power to the tracker controller; a plurality of power inputs configured to receive a plurality of currents from the plurality of PV strings; a current sensing unit configured to individually monitor the plurality of currents; 

a DC-DC power converter configured to receive the plurality of power inputs powered from the plurality of PV strings to supply power to the power supply; and a motor controller; 

wherein the tracker controller is configured to track the sun position based on a prediction by a learning algorithm and by 

reading the plurality of currents from the plurality of PV strings and by 

determining, based on the plurality of currents from each PV string, if any portion of the plurality of solar modules are shaded.
20. The method of claim 19, further comprising executing the learning algorithm to determine the shading for a particular hour on a particular day based on the stored time of year and the stored sun positions.
2. The system of claim 1, wherein the processor executes the learning algorithm to determine what the shading will be for a particular hour on a particular day, based on the stored time of year and the stored plurality of sun positions.
21, 25 and 34, wherein the shading includes south-north shading.
3. The system of claim 1, wherein the shading includes south-north shading.
22, 26 and 35, wherein the shading includes east-west shading.
4. The system of claim 1, wherein the shading includes east-west shading.
23, 27, 36 and 37, further comprising determining a priority between a maximum output power and the determining if any portion is shaded.
5. The system of claim 1, further comprises determining a priority between a maximum output power and the determining if any portion is shaded.
24 and 29 A solar tracker system comprising: 
a tracker apparatus including a plurality of solar modules, 
each of the plurality of solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; and 

a tracker controller including: a processor; a memory with instructions stored thereon and storing at least one of: a time of year, a geography, and a plurality of sun positions; 

a power supply configured to provide power to the tracker controller; a plurality of power inputs configured to receive a plurality of currents from the plurality of solar modules; a current sensing unit configured to individually monitor the plurality of currents; 

a DC-DC power converter configured to receive the plurality of power inputs powered from the plurality of solar modules to supply power to the power supply; and a motor controller, 

wherein the tracker controller is configured to track the sun position by reading the plurality of currents from the plurality of solar modules and determining, 

based on the plurality of currents from the solar modules if any portion of the plurality of solar modules are shaded.

28. and 33., wherein the processor executes a learning algorithm to determine what the shading will be for a particular hour on a particular day, 
based on the stored time of year and the stored plurality of sun positions.
6. A solar tracker system comprising: 

a tracker apparatus including a plurality of solar modules, 
each of the solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun; wherein the solar modules include a plurality of PV strings; and 
a tracker controller including: a processor; a memory with instructions stored thereon and storing at least one of: a time of year, a geography, and a plurality of sun positions; 

a power supply configured to provide power to the tracker controller; a plurality of power inputs configured to receive a plurality of currents from the plurality of PV strings; a current sensing unit configured to individually monitor the plurality of currents; 

a DC-DC power converter configured to receive the plurality of power inputs powered from the plurality of PV strings to supply power to the power supply; and a motor controller; 

wherein the tracker controller is configured to track the sun position by reading the plurality of currents from the plurality of PV strings and determining, 


based on the plurality of currents from each PV string if any portion of the plurality of solar modules are shaded, and 

wherein the processor executes learning algorithm to determine what the shading will be for a particular hour on a particular day, 
based on the stored time of year and the stored plurality of sun positions.



Claims 19-29 and 32-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 17/115,595 (reference application). 
The table below shows how the claim limitations are considered unpatentable between the instant Application and U.S. Patent No. 10892703.  
Instant Application
copending Application No. 17/115,595
19. A method of operating a solar tracker including a plurality of solar modules, each of the plurality of solar modules being spatially configured to face in a normal manner in an on sun position in an incident direction of electromagnetic radiation derived from the sun, 

wherein the plurality of solar modules are configured in a plurality of PV strings, the method comprising: 


storing at least one of: a time of year, a geography, and sun position; 



receiving a plurality of currents from the plurality of PV strings; 


tracking the sun position based on a prediction by a learning algorithm and by 

reading the plurality of currents from the plurality of PV strings; and 
determining, based on the plurality of currents from the plurality of PV strings, if any portion of the plurality of solar modules has a drop in current, wherein the plurality of currents allows for the detection of shading.
10. A method for solar tracker control comprising: 











11. (Original) The method of claim 10, wherein a time of year, a geography, and a plurality of sun positions are stored in a memory.  

generating a plurality of currents from a plurality of photo voltaic (PV) strings; communicating the plurality of currents to a tracker controller; measuring the plurality of currents individually; measuring the PV tilt angle; 

12 and 14. (Original) The method of claim 13, wherein the controller tracks the sun based on a prediction from the learning algorithm.

determining, based on the plurality of currents, if any portion of the PV strings are shaded; wherein the tilt angle of the PV strings are changed based on the determining.  

20. The method of claim 19, further comprising executing the learning algorithm to determine the shading for a particular hour on a particular day based on the stored time of year and the stored sun positions.
13. (Original) The method of claim 12, wherein the machine learning algorithm uses, as learning data, at least one of the stored time of year, geography, and plurality of sun positions to predict in advance what portion of the PV strings may be shaded.  
21., 25 and 34., wherein the shading includes south-north shading.
17. (Original) The method of claim 10, wherein the shading includes south-north shading.
22., 26 and 35., wherein the shading includes east-west shading.
18. (Original) The method of claim 10, wherein the shading includes east-west shading.
23., 27, 36 and 37, further comprising determining a priority between a maximum output power and the determining if any portion is shaded.
15. (Original) The method of claim 10, wherein the tilt angle of the PV strings is further changed based on detecting a maximum output power.
16. (Original) The method of claim 10, further comprises determining a priority between a maximum output power and the determining if any portion is shaded.


Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching inter alia the state of the art of solar trackers.  For example:
US 20100213761 A1 to McDonald; Mark et al. teaches, inter alia the obviousness of detecting shading 230 of a portion of a PV string 225 by measuring a drop in current in for example the Figures and Paragraphs below:

    PNG
    media_image14.png
    624
    555
    media_image14.png
    Greyscale
  “[0016] An array 200 shown in a schematic view in FIG. 2, which may represent any of the arrays 1-5 of FIG. 1, includes solar energy units 210 divided into three strings (I-III). This embodiment is understood to be for illustrative purposes only, as the array 200 may include any number of solar energy units arranged in any number of strings. The solar energy units 210 are connected electrically in a string, with the strings I-III connected in parallel via a node 215 to an inverter 220. The strings of solar energy units may contain a plurality of bypass diodes 225, which may limit the loss of power generated by a solar energy system in the event of failure or shading of an individual or 
    PNG
    media_image15.png
    696
    528
    media_image15.png
    Greyscale
group of solar energy units. While a bypass diode may reduce power loss from a string containing a malfunctioning solar energy unit, the string power output may still be affected by a malfunctioning or shaded unit. An example of a shade pattern 230 that may impact the power output of a solar energy system is also shown in FIG. 2. The inverter 220 may draw power from the strings I-III by operating at a specific load value or range of load values. The inverter 220 may dither around a peak range of load values and fix on a maximum power point (MPP). In one embodiment of this invention, the field level inverter controller 250 is in communication 240 with individual inverters 220 in a field. The communication 240 may be via a wireless network or via an electronic network or any method known in the art for linking communicating components in a system. 

[0017] It can be seen from the shade pattern in FIG. 2 that individual strings in a solar energy system may be differentially affected by shade patterns from neighboring structures. In the example shown in FIG. 2, no shading is observed on string I, while a small amount of shading occurs on string II, and string III is significantly shaded. Shade patterns such as this may result in unequal voltage at a given current through the different strings which may result in a disproportionate reduction in power output. The orientation and global position of the field of solar energy systems, as well as the time of year may all affect the geometry of a shade pattern projected onto individual solar energy systems. Obstruction of solar radiation to a portion of a string in a solar energy unit may be caused by any number of other sources as well, e.g., dirt, debris, or shade from other structures. A reduction in the maximum power output of an individual solar energy system may also occur because of mechanical or electronic failure of a portion of solar energy units in a string. The effects of shading or mechanical or electrical failure of an individual solar energy unit on the output of the individual and neighboring solar energy systems is strongly dependent on the arrangement and connection of strings in a solar energy system and the load voltage applied by the inverter.

[0018] FIG. 3 illustrates how the power output of a solar energy system may be affected for a particular case of partial shading. Also illustrated, is how the voltage load applied by an inverter may mitigate some of the potential power loss caused by partial shading. The top graph shows a simulated current-voltage (I-V) curve of the current flow from the three strings impacted by the shade pattern of FIG. 2. String I is obviously not impacted by the shade and passes 7 amps of current at an inverter load of 550 volts. At that voltage, both strings II and III are not generating any current because of the partial shade on those strings, and so the total power output at that inverter load will be reduced. The impact of this case on the power output may be seen on the simulated power-voltage (P-V) curve shown below in FIG. 3, where the power output generated at an inverter load of 550 volts is represented by a local maximum, but not the global maximum power point (GMPP). At the low end of the I-V curve in the top graph, for example 250 volts, all strings are able to source current, but the full powers of strings II and I are not utilized. This is also illustrated in the lower graph, where at an inverter load of 250 volts, a local maximum is observed, but the GMPP output is also not realized. The GMPP for the shading case shown in FIG. 2 is achieved when the inverter load is at an intermediate voltage of around 440 volts. The field level inverter controller of this invention may direct an individual inverter to an improved voltage load in the case of partial shading of a solar energy system in order to maximize the power output of a solar energy system.”.

US 20130166266 A1 to Herzig; Michael et al. supports the Examiners arguments in section 9 above by teaching, inter alia detecting partial shading by a drop or dip in the generation curve of a PV system from the growth of trees in for example Figures and Paragraphs below:

    PNG
    media_image16.png
    397
    493
    media_image16.png
    Greyscale
 “[0062] If a PV system is partially shaded, the shading can be detected as a dip in the otherwise expected smooth generation curve, as illustrated in 14. If this power production dip (as depicted by line 734) consistently appears over time, it is indicative of some sort of shading factor (e.g., tree line, adjacent buildings, etc.). Line 734 represents acquired electrical system data for a system having a shading factor. Line 732 represents a standard performance curve. In this way, the present invention can detect a potential problem and notify the user. This may be particularly useful, for example, if a tree may be trimmed to reveal the solar panels resulting in increased production. In this way, the present invention may comprise the step of identifying a resolvable problem (e.g. a tree creating partial shading) and contacting the consumer (e.g. send the consumer an email) if the system acquired electrical system data deviates a predetermined amount from the standard performance curve.”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20221012